

115 HR 2204 IH: Homeowner Information Privacy Protection Act
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2204IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Hultgren (for himself and Mr. Barr) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Comptroller General of the United States to conduct a study regarding the privacy of
			 information collected under the Home Mortgage Disclosure Act of 1975, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Homeowner Information Privacy Protection Act. 2.Study regarding privacy of information collected under the Home Mortgage Disclosure Act of 1975 (a)StudyThe Comptroller General of the United States shall conduct a study to determine whether the data required to be published, made available, or disclosed under the final rule, in connection with other publicly available data sources, including data made publicly available under Regulation C (12 C.F.R. 1003) before the effective date of the final rule, could allow for or increase the probability of—
 (1)exposure of the identity of mortgage applicants or mortgagors through reverse engineering; (2)exposure of mortgage applicants or mortgagors to identity theft or the loss of sensitive personal financial information;
 (3)the marketing or sale of unfair, deceptive, or abusive financial products to mortgage applicants or mortgagors based on such data;
 (4)personal financial loss or emotional distress resulting from the exposure of mortgage applicants or mortgagors to identify theft or the loss of sensitive personal financial information; and
 (5)the potential legal liability facing the Bureau and market participants in the event the data required to be published, made available, or disclosed under the final rule leads or contributes to identity theft or the capture of sensitive personal financial information.
 (b)ReportThe Comptroller General of the United States shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report that includes—
 (1)the findings and conclusions of the Comptroller General with respect to the study required under subsection (a); and
 (2)any recommendations for legislative or regulatory actions that— (A)would enhance the privacy of a consumer when accessing mortgage credit; and
 (B)are consistent with consumer protections and safe and sound banking operations. 3.Temporary suspension of data reporting requirementsNotwithstanding any other provision of law, the effective date for new reporting requirements contained in the final rule shall be January 1, 2019.
 4.Suspension of data sharing requirementsNotwithstanding any other provision of law, including the final rule— (1)depository institutions shall not be required to publish, disclose, or otherwise make available to the public, pursuant to the Home Mortgage Disclosure Act of 1975 (or regulations issued under such Act) any data that was not required to be published, disclosed, or otherwise made available pursuant to such Act (or regulations issued under such Act) on the day before the date of the enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act; and
 (2)the Bureau and the Financial Institutions Examination Council shall not publish, disclose, or otherwise make available to the public any such information received from a depository institution pursuant to the final rule.
 5.DefinitionsFor purposes of this Act: (1)BureauThe term Bureau means the Bureau of Consumer Financial Protection.
 (2)Depository institutionThe term depository institution has the meaning given that term under section 303 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2802).
 (3)Final ruleThe term final rule means the final rule issued by the Bureau titled Home Mortgage Disclosure (Regulation C) (October 28, 2015; 80 Fed. Reg. 66128). 